Title: To Thomas Jefferson from C. W. F. Dumas, 17 September 1791
From: Dumas, Charles William Frederick
To: Jefferson, Thomas


[Amsterdam], 17 Sep. 1791. Has just received the happy and important news that on the 13th the king accepted the Constitution, without protest, as it was presented to him, and that he would go the next day before the Assembly to solemnly confirm his acceptance. Dumas has been at Amsterdam for a few days with friends and will remain here until the end of the month. He has delayed sending this packet until he could mention this great event with certainty. Now two powers in the world have a true constitution. May the public happiness induce all the others to likewise reform themselves, so that the sarcasm of the old poet Ennius might no longer apply to them: “Stolidum, Genus Æacidarum, Bellipotentes sunt magi quam Sapientipotentes.” The English and “les Anglomanes” here report that a Mr. Hammond is going to conclude a treaty in America of offensive and defensive alliance between Britain and the United States, with great advantages for the latter, in order to punish Russia for not allowing itself to be influenced and controlled. P.S. 19 Sep. Will learn tomorrow evening how the solemn appearance of the king went at the National Assembly. P.S. 20 Sep. A vessel ready to lift anchor makes it necessary to close before the arrival of letters from France tonight, but the acceptance is no longer doubted. He will immediately write on returning to The Hague next week.
